      Case 1:10-cv-03617-WHP Document 365 Filed 01/31/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In Re: Platinum And Palladium Commodities   Master File No. 10 Civ. 3617 (WHP)
Litigation

This Document Relates To:                   Physical Plaintiffs’ Supplemental
                                            Memorandum Of Law in Support of
 Platinum/Palladium Physical Action         Plaintiffs’ Motion for Order to
                                            Distribute Settlement Funds
        Case 1:10-cv-03617-WHP Document 365 Filed 01/31/19 Page 2 of 3



       The Physical Plaintiffs (“Plaintiffs”) submit this memorandum in further support of their

motion to distribute the net settlement funds (ECF Nos. 336, 337, 338) and to provide the Court

with (1) the resolution reached as result of the mediation with Professor Francis McGovern (the

“Mediator”). See Exhibit 1 (Mediator’s Status Report re Settlement Stipulation).

       A mediated resolution of this matter was reached only immediately prior to this Court-

ordered filing. Accordingly, revised proposed distribution orders will be filed with the Court as

soon as practicable incorporating the mediated resolution. If the Court accepts the results of the

mediation and otherwise grants the relief sought by Physical Plaintiffs’ distribution motion, (i)

eligible claimants are projected to receive a payout of approximately 88% of the value of their

“net artificiality paid” (or “NAP”) after payment of previously-requested costs and fees, which

concerns 90% of the net settlement proceeds, and (ii) the two late physical claimants who

participated in the mediation shall participate in net settlement proceeds.

I.     The Mediation

       Pursuant to the Court’s December 27 Order, a mediation took place on January 22, 2019

in New York City. The Mediator, Lead Counsel for the Physical Plaintiffs on behalf of eligible

Class Claimants and on behalf of eligible Late Claimants, counsel for the Moore Defendants, and

counsel and participants for Corning participated in the mediation. Following the January 22,

2019 mediation session, continuous, contentious, and ongoing mediation negotiations ensued

between and among the Mediator and those parties eligible to participate in the Court-ordered

mediation. A stipulated mediated resolution was not reached until just moments ago.

       The Court-ordered mediation was conducted at arm’s length, and was both vigorous and

contentious. The resolution reached as a result of the negotiations is reflected in Exhibit 1 hereto.

Among other things, the two eligible Physical Late Claimants who participated in the mediation




                                                 1
        Case 1:10-cv-03617-WHP Document 365 Filed 01/31/19 Page 3 of 3



shall be accepted for purposes of sharing in the net settlement proceeds of the Moore Settlement

and the MF Global settlement. Further, eligible Physical claimants who participated in the

mediation shall receive approximately 88% of their NAP after the payment of the previously-

requested costs and fees.

II.    Conclusion

       Plaintiffs and those parties eligible to participate in the Court-ordered mediation

respectfully request the Court accept the mediated resolution, and enter (1) the proposed revised

distribution order for the Moore Settlement, (2) the proposed revised distribution order for the

MF Global Settlement, and (3) proposed order approving the Plan of Allocation for the

remaining seven percent of the net settlement funds for both Settlements; the orders effectuating

this mediated resolution will be submitted to the Court as soon as practicable. These orders

effectuating the Court-ordered mediated resolution were not submitted with this report and

memorandum because the mediated resolution in the Physical Class matter was not reached until

moments before this filing.



Dated: January 31, 2019                             Respectfully submitted,

                                                    DOYLE LOWTHER LLP

                                                    /s/ John Lowther

                                                    John A. Lowther
                                                    William J. Doyle
                                                    Christopher C. Cantrell
                                                    4400 NE 77th Ave., Suite 275
                                                    Vancouver, WA 98662
                                                    (360) 818-9320 phone
                                                    (360) 450-3116 fax

                                                    Class Counsel for Physical Plaintiffs and the
                                                    Physical Class



                                               2
